IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-782
                                       No. COA21-388

                                   Filed 6 December 2022

     Watauga County, No. 20CVS188

     CHAD FRAZIER, Petitioner-Appellee,

           v.

     TOWN OF BLOWING ROCK and MORGAN HORNER, Respondent-Appellants.


           Appeal by Respondent from Order entered 15 March 2021 by Judge Gary M.

     Gavenus in Watauga County Superior Court. Heard in the Court of Appeals 23

     February 2022.


           Deal, Moseley & Smith, LLP, by Bryan P. Martin, for Respondent-Appellant.

           Nexsen Pruet, PLLC, by David S. Pokela, for Petitioner-Appellee.


     CARPENTER, Judge.



¶1         The Town of Blowing Rock (“Town”) seeks review of the superior court’s 15

     March 2021 Amended Order reversing the Town of Blowing Rock Board of

     Adjustment’s (“BOA”) decision denying Petitioner’s appeal of a Final Notice of

     Violation (“NOV”) for operating a short-term rental property in violation of a local

     zoning ordinance.   After careful review, we affirm the Amended Order of the

     superior court.
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



                           I.    Factual and Procedural Background

¶2         On 29 June 2016, Chad Frazier (“Petitioner”) acquired a three-unit property

     at 163 Wilmot Circle (“Property”) in the Town from the prior owners, who had

     owned the Property since 1981. Petitioner owns and maintains the Property for

     short-term rentals.

¶3         The phrase “tourist homes and other temporary residences renting by the day

     or week” existed in the Town’s Ordinances since 1984.               In 2000, the Town’s

     Ordinances were amended (“2000 Amendment”) to define “short-term rentals” as

     the “rental, lease, or use of an attached or detached residential dwelling unit that is

     less than 28 consecutive days,” and to establish a short-term rental overlay district

     in   multi-family     residential   districts.        The   Town,   however,    did   not

     contemporaneously add “short-term rentals” to its Table of Permissible Uses.1 On

     13 August 2019, another amendment was enacted (“2019 Amendment”) to add

     “short-term rental of a residential dwelling unit” to the Table of Permissible Uses,

     replacing “tourist homes and other temporary residences renting by the day or

     week[.]”




           1 The Table of Permissible Uses is contained within Article X of the Town’s Land Use
     Ordinances. Through December 1985, it was located at Section 16-146. As of the date of
     the 2019 Amendment, it was found at Section 16-10.1.
                               FRAZIER V. TOWN OF BLOWING ROCK

                                        2022-NCCOA-782

                                        Opinion of the Court



¶4         On 13 September 2019, Petitioner was cited by the Town’s Planning Director

     with a NOV for purportedly violating a local ordinance prohibiting short-term

     rentals in R-15 zoning districts. The NOV explained, “[a] short-term rental is a

     home or dwelling unit that is rented for a period less than 28 days.” The parties do

     not dispute the Property is located in a R-15 zoning district, the Property has at all

     relevant times been zoned residential by the Town, and the Property is not within

     the short-term rental overlay district created by the 2000 Amendment.

¶5         Petitioner timely appealed the NOV to the BOA, contending his use of the

     Property amounted to a grandfathered, nonconforming use as a short-term rental.

     Petitioner maintained he used and intended to use the Property for short-term

     rentals before, as of, and after the effective date of the new short-term rental

     ordinance, and during his ownership, there were no periods of 180 days or more in

     which he did not use the Property for short-term rentals. Over two hearing dates in

     January and February of 2020, the BOA considered Petitioner’s appeal of the NOV.

     On 2 March 2020, the BOA issued its decision, concluding Petitioner’s use of the

     Property as a short-term rental was an illegal, non-conforming use.

¶6         Petitioner sought review of the BOA’s decision by filing a petition for writ of

     certiorari with the Watauga County Superior Court.         The writ was granted, a

     hearing was held before the superior court, and the Amended Order was entered on

     15 March 2021. In the Amended Order, the superior court reversed the BOA’s
                                FRAZIER V. TOWN OF BLOWING ROCK

                                         2022-NCCOA-782

                                         Opinion of the Court



     decision, concluding Petitioner’s use of the Property as a short-term rental was “a

     grandfathered and valid non-conforming use . . . which may be continued.” The

     superior court concluded as a matter of law that the language of the Town’s 1984

     Land Use Act prohibiting “temporary residences renting by the day or week” in

     residentially zoned areas was vague and ambiguous, and therefore the Town had no

     enforceable restriction against “short-term rentals of less than 28 days” until the

     enactment of the 2019 Amendment.2 The Town filed notice of appeal from the

     Amended Order on 15 April 2021.

                                        II. Jurisdiction

¶7         This Court has jurisdiction to address the Town’s appeal from a final

     judgment pursuant to N.C. Gen. Stat. § 7A-27(b) (2021) and N.C. Gen. Stat. § 1-277

     (2021).

                                           III. Issues

¶8         The issues raised on appeal are whether: (1) the superior court erred as a

     matter of law in reversing the BOA’s decision, and (2) omissions of the superior

     court deprived Petitioner of alternative bases in law for supporting the Amended

     Order.

                                   IV. Standard of Review

           2 We are not called upon to determine or otherwise address the constitutionality of
     the 2019 Amendment within the scope of this appeal.
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court




¶9           A local zoning board, such as a board of adjustment, acts as “a quasi-judicial

       body.” Refining Co. v. Bd. of Aldermen, 284 N.C. 458, 469, 202 S.E.2d 129, 136–37

       (1974).   At the time of the BOA hearings and decision, former North Carolina

       General Statute § 160A-388 provided that “[e]very quasi-judicial decision shall be

       subject to review by the superior court by proceedings in the nature of certiorari[.]”

       N.C. Gen. Stat. § 160A-388(e2)(2) (2019) (repealed by S.L. 2019-111, § 2.3 as

       amended by S.L. 2020-25, § 51(b), eff. June 19, 2020) (recodified as N.C. Gen. Stat. §

       160D-406(k) (2021)).

¶ 10         Decisions issued by quasi-judicial bodies are “subject to review by the

       superior court by proceedings in the nature of certiorari,” wherein the superior

       court sits as an appellate court, and not as a trier of facts. Tate Terrace Realty

       Invs., Inc. v. Currituck Cnty., 127 N.C. App. 212, 217, 488 S.E.2d 845, 848 (1997)

       (quoting Capricorn Equity Corp. v. Town of Chapel Hill, 334 N.C. 132, 135–36, 431

       S.E.2d 183, 186 (1993)). If the board’s decision is challenged as resting on an error

       of law, the proper standard of review for the superior court is de novo. Bailey &

       Assocs., Inc. v. Wilmington Bd. of Adjustment, 202 N.C. App. 177, 189, 689 S.E.2d

       576, 586 (2010).

¶ 11         “However, if the petitioner contends the Board’s decision was not supported

       by the evidence or was arbitrary and capricious, then the reviewing court must
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       apply the ‘whole record’ test.” NCJS, LLC v. City of Charlotte, 255 N.C. App. 72, 76,

       803 S.E.2d 684, 688 (2017) (quoting Four Seasons Mgmt. Servs. Inc. v. Town of

       Wrightsville Beach, 205 N.C. App. 65, 75, 695 S.E.2d 456, 462 (2010)). “The whole

       record test requires the reviewing court to examine all competent evidence (the

       whole record) in order to determine whether the agency decision is supported by

       substantial evidence[,]” which is evidence that “a reasonable mind would consider

       sufficient to support a particular conclusion . . . .” Thompson v. Union Cnty., 2022-

       NCCOA-382, ¶ 12 (citation and internal quotations omitted). “In reviewing the

       sufficiency and competency of evidence before the Superior Court, the question is

       not whether the evidence supported the Superior Court’s order . . . [t]he question is

       whether the evidence before the BOA was supportive of the BOA’s decision.” Id. at

       ¶ 13 (citing Dellinger v. Lincoln Cnty., 248 N.C. App. 317, 323, 789 S.E.2d 21, 26

       (2016)).

¶ 12         The Court of Appeals, on a writ of certiorari considering the decision of a

       quasi-judicial body, has the authority to review a superior court judgment as it is

       “derivative of the power of the superior court to review the action.” Tate Terrace

       Realty Invs., Inc., 127 N.C. App. at 219, 488 S.E.2d at 849 (citing Sherrill v. Town of

       Wrightsville Beach, 76 N.C. App. 646, 649, 334 S.E.2d 103, 105 (1985)).            “An

       appellate court’s review of the trial court’s zoning board determination is limited to

       determining whether the superior court applied the correct standard of review, and
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       . . . whether the superior court correctly applied that standard.” Bailey & Assocs.,

       Inc., 202 N.C. App. at 190, 689 S.E.2d at 586.

                                           V. Analysis

          A. 15 March 2021 Amended Order

¶ 13         The Town contends the superior court erred in concluding as a matter of law

       that the Town’s Land Use Code did not prohibit or regulate short-term rentals until

       the enactment of the 2019 Amendment. By applying the effective date of the 2019

       Amendment, 13 August 2019, as the date by which the Petitioner’s “grandfathered”

       status should be measured, the Town further asserts the superior court erred by

       concluding that Petitioner established a prima facie case for the Property to be

       “grandfathered” as a non-conforming use. Petitioner, on the other hand, claims the

       superior court was correct in concluding that no clear ordinance purporting to

       regulate short-term rentals existed in the Town prior to the 2019 Amendment.

       Therefore, Petitioner asserts the superior court correctly determined that he had

       established a prima facie case of a grandfathered and valid non-conforming use

       based upon the facts found by the BOA.

¶ 14         We initially note the Town raises only issues of law on appeal, and neither

       party disputes the superior court applied the appropriate standard of review, de

       novo, in its appellate role.   See id. at 189, 689 S.E.2d at 586.   Our analysis is
                                       FRAZIER V. TOWN OF BLOWING ROCK

                                                  2022-NCCOA-782

                                                  Opinion of the Court



       therefore limited to whether the superior court “correctly applied” its de novo review

       to the BOA’s conclusions of law. See id. at 190, 689 S.E.2d at 586.

           (1) The Town Did Not Properly Prohibit or Regulate “Short-Term Rentals of Less
               Than 28 Days” Until 13 August 2019

¶ 15           The free use of property is favored in our State. Harry v. Crescent Res., Inc.,

       136 N.C. App. 71, 80, 523 S.E.2d 118, 124 (1999).3                      “Zoning ordinances are in

       derogation of the right of private property, and where exemptions appear in favor of

       the property owner, they must be liberally construed in favor of such owner.”

       Hampton v. Cumberland Cnty., 256 N.C. App. 656, 665, 808 S.E.2d 763, 770 (2017)

       (citation omitted). Because “[z]oning regulations are in derogation of common law

       rights . . . they cannot be construed to include or exclude by implication that which

       is not clearly . . . their express terms.” Byrd v. Franklin Cnty., 237 N.C. App. 192,

       201, 765 S.E.2d 805, 810–11 (2014) (citation omitted) (Hunter, J. concurring in part

       and dissenting in part), adopted per curiam, 368 N.C. 409, 778 S.E.2d 268 (2015).

       “[W]hen there is ambiguity in a zoning regulation, there is a special rule of

       construction requiring the ambiguous language to be ‘construed in favor of

               3
                 During the pendency of this appeal, this Court rendered an opinion with broad implications on
       local government authority to proscribe or otherwise restrict landowners’ rights to freely use their
       property for rental purposes in the face of contrary state law. See Schroeder v. City of Wilmington, 282
       N.C. App. 558, 2022-NCCOA-210 (holding non-severable provisions of local ordinance requiring local
       government permits, permission, or registration to lease or rent real property was preempted by state
       statute). This binding precedent is not dispositive on the issues before us, as the landowners there filed
       for declaratory relief; therefore, our analysis here is limited to arguments asserted below and advanced on
       appeal.
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       the free use of real property.’” Visible Properties, LLC v. Vill. of Clemmons, 2022-

       NCCOA-529, ¶ 11 (quoting Morris Commc’ns Corp. v. City of Bessemer, 365 N.C.

       152, 157, 712 S.E.2d 868, 871 (2011)); see also Yancey v. Heafner, 268 N.C. 263, 266,

       150 S.E.2d 440, 443 (1966) (“[W]ell-founded doubts as to the meaning

       of obscure provisions of a Zoning Ordinance should be resolved in favor of the free

       use of property.”).

¶ 16         The Town would have us infer, based upon the evolution of its local Land Use

       Ordinances, that it has been prohibiting or regulating short-term rentals since

       1984, or alternatively, 2000. In support of its argument, the Town directs us to

       Section 1.620 of its 1984 Land Use Ordinance, which established the use category

       “[t]ourist homes and other temporary residences renting by the day or week” in the

       Town’s Table of Permissible Uses and restricted its use to non-residential zoning

       districts. The Town amended its Ordinances again in 2000, establishing a short-

       term rental overlay district in multi-family residential districts and defining “short-

       term rental of a dwelling unit” as the “rental, lease, or use of an attached or

       detached residential dwelling unit that is less than 28 consecutive days,” without

       adding this newly defined use or eliminating the use “temporary residences renting

       by the day or week” from the Town’s Table of Permissible Uses.

¶ 17         While the Town asserts the 2000 Amendment “provided further clarity”

       regarding “in which zoning districts . . . short-term rentals [were] allowed[,]” the
                                    FRAZIER V. TOWN OF BLOWING ROCK

                                            2022-NCCOA-782

                                            Opinion of the Court



       expressed purpose of the 2019 Amendment indicates the opposite is true. The 2019

       Amendment was the result of a “Short-term Rental Task Force of the Planning

       Board . . . formed to evaluate the current Land Use Code Regulations and establish

       goals for a new ordinance to regulate short-term rentals[.]” These “goals” included:

             1.          To clearly define short-term rental so everyone
                         understands what is and is not allowed;
             2.          To clearly identify where short-term rentals are
                         permitted;
                   ...
             10.         To communicate transparently with 3rd party rental
                         listing companies.

       (emphasis added).

¶ 18         It is apparent from the plain language of the 2019 Amendment that a lack of

       clarity and transparency existed and was known to exist with respect to the Town’s

       regulation of short-term rentals between the 2000 Amendment and the 2019

       Amendment.         Ambiguity logically follows where two comparable, yet apparently

       distinct land use definitions simultaneously exist in the Town’s Ordinances, but

       only one is clearly prohibited by the Town’s Table of Permissible Uses. We will not

       construe “short-term rentals” as defined by the 2000 Amendment, to be impliedly

       prohibited by cross-reference to a less definite, albeit related, land use category. See

       Byrd, 237 N.C. App. at 201, 765 S.E.2d at 810–11. Our jurisprudence is clear that

       in the event of doubts or ambiguity, zoning regulations are to be construed in favor
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                         Opinion of the Court



       of the free use of property. See Visible Properties, LLC, 2022-NCCOA-529, ¶ 11; see

       also Hullett v. Grayson, 265 N.C. 453, 454, 144 S.E.2d 206, 207 (1965).

¶ 19         The Town’s arguments pursuant to Section 16-149 of its 1984 Land Use

       Ordinance are not considered on appeal for two reasons. First, these arguments

       were not raised before the BOA. Contentions not raised and argued below may not

       be raised and argued for the first time in the appellate court, because “the law does

       not permit parties to swap horses between courts in order to get a better mount[.]”

       Wood v. Weldon, 160 N.C. App. 697, 699, 586 S.E.2d 801, 803 (2003) (quoting Weil v.

       Herring, 207 N.C. 6, 10, 175 S.E. 836, 838 (1934)). Second, neither the BOA nor the

       superior court relied upon these theories in reaching their decisions. See Godfrey v.

       Zoning Bd. of Adjustment of Union Cnty., 317 N.C. 51, 64, 344 S.E.2d 272, 279–80

       (1986) (Courts examining the propriety of quasi-judicial determinations must

       conduct review “solely on the grounds invoked by the agency.”).

¶ 20         As the superior court correctly noted, “until August 19, 2019[,] the regulation

       of ‘short term rentals of less than 28 days’ as well as [t]ourist homes and other

       temporary residences renting by the day or week, [was] vague and ambiguous and

       left the rights of landowners to the unguided discretion of the [BOA].”          The

       ambiguity present here flows from the Town’s ineffective attempt to simultaneously

       prohibit two distinct land uses, where only one use was lawfully prohibited by the

       Town’s Table of Permissible Uses—not from either land use category being
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       independently and sufficiently ambiguous on its face. The superior court properly

       recognized that this ambiguity left the Town’s purported regulation of short-term

       rentals between 2000 and2019 in a state of uncertainty, which in turn, “left the

       rights of landowners to the unguided discretion of the [BOA].”

¶ 21         When the 2019 Amendment took effect on 13 August 2019, replacing

       “temporary residences renting by the day or week” with the previously defined

       “short-term rental of a dwelling unit” in the Town’s Table of Permissible Uses, the

       Town achieved the goals of the 2019 Amendment by properly regulating “short-term

       rentals of less than 28 days” for the first time. Accordingly, the superior court did

       not err by concluding the Town’s Ordinances existing prior to 13 August 2019 did

       not properly regulate short-term rentals of less than 28 days.

          (2) The BOA Erred by Concluding Petitioner’s Short-Term Rental Use Was Not
              “Otherwise Lawful”

¶ 22         The Town next contends the superior court erred in determining the BOA

       erred in concluding Petitioner’s nonconforming short-term rental use was not

       “otherwise lawful” pursuant to Section 16-8.1 of the Town’s 1984 Land Use

       Ordinance. We disagree.

¶ 23         Section 16-8.1 provides in relevant part, “nonconforming situations that were

       otherwise lawful on the effective date of this chapter may be continued[.]” The

       authority of a local board of adjustment to render decisions as a quasi-judicial body
                                  FRAZIER V. TOWN OF BLOWING ROCK

                                           2022-NCCOA-782

                                           Opinion of the Court



       is provided by statute, and each decision shall “determine contested facts . . . and

       their application to applicable standards.”          N.C. Gen. Stat. § 160A-388(e2)(1)

       (2019) (repealed by S.L. 2019-111, § 2.3 as amended by S.L. 2020-25, § 51(b), eff.

       June 19, 2020) (recodified as N.C. Gen. Stat. § 160D-406(j) (2021))4.        Appellate

       review of the BOA’s decision is strictly limited to the grounds invoked by the BOA.

       See Godfrey, 317 N.C. at 64, 344 S.E.2d at 279–80.

¶ 24         Here, the effective date, within the meaning of Section 16-8.1, is the date of

       the 2019 Amendment, 13 August 2019, as properly determined by the BOA.

       Petitioner was twice cited by the Town for violating the Town’s purported ban on

       short-term rentals, once before and once after the 2019 Amendment. The record is

       clear that the alleged violation in each instance was specific to the Town’s

       proscription against “short-term rentals of less than 28 days.” In neither instance

       did the Town cite Petitioner for violating the Town’s regulation of “temporary

       residences renting by the day or week.”           Accordingly, the question of whether

       Petitioner’s property use violated the Town’s regulation of “temporary residences

       renting by the day or week” was neither a contested fact between the parties nor the

       standard applicable to this case.     See N.C. Gen. Stat. § 160A-388(e2)(1) (2019)



             4 For a detailed discussion of the General Assembly’s recent reorganization of our
       land use statutes, see Schroeder v. City of Wilmington, 282 N.C. App. 558, 2022-NCCOA-
       210.
                                  FRAZIER V. TOWN OF BLOWING ROCK

                                           2022-NCCOA-782

                                           Opinion of the Court



       (repealed by S.L. 2019-111, § 2.3 as amended by S.L. 2020-25, § 51(b), eff. June 19,

       2020) (recodified as N.C. Gen. Stat. § 160D-406(j) (2021)).

¶ 25         Thus, the BOA erred and exceeded its quasi-judicial authority to determine

       contested facts upon applicable standards by mischaracterizing the nature of

       Petitioner’s property use, implicating a land use category he was not cited for

       violating, to attain a particular outcome. By denying Petitioner's claim pursuant to

       the "otherwise lawful" provision of Section 16-8.1 of the Town's 1984 Land Use

       Ordinances—a standard not implicated by the NOV—the BOA erred and exceeded

       its quasi-judicial authority conferred by statute.         See N.C. Gen. Stat. § 160A-

       388(e2)(1) (2019) (repealed by S.L. 2019-111, § 2.3 as amended by S.L. 2020-25, §

       51(b), eff. June 19, 2020) (recodified as N.C. Gen. Stat. § 160D-406(j) (2021)).

¶ 26         Therefore, the superior court properly concluded the BOA had erred by

       concluding Petitioner’s short-term rental use was not “otherwise lawful” under the

       local ordinance through its improper reference to an inapplicable standard.

          (3) The Superior Court Did Not Err in Concluding Petitioner’s Property Use
              Became a Nonconforming Use Effective 13 August 2019

¶ 27         For the reasons expressed in Section A(1) supra, including the ambiguity or

       obscurity caused by simultaneous regulation of two substantially similar land use

       categories between 2000 and 2019, the superior court did not err in concluding that

       short-term rentals, as defined in the 2000 Amendment, were not regulated by the
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       Town until the 2019 Amendment took effect. Since Petitioner obtained the Property

       on 29 June 2016, during the ineffective period of the Town’s attempts to regulate

       short-term rentals, it follows that Petitioner’s use first acquired a nonconforming

       character on the effective date of the 2019 Amendment.

          (4) The BOA Erred and Exceeded its Authority by Failing to Conclude Petitioner
              Established a Prima Facie Case of Nonconforming Use and Denying His
              Claim

¶ 28         “[T]he burden of proving the existence of an operation in violation of the local

       zoning ordinance is on [the Town].” Shearl v. Town of Highlands, 236 N.C. App.

       113, 116–17, 762 S.E.2d 877, 881 (2014) (quoting City of Winston–Salem v. Hoots

       Concrete Co., Inc., 47 N.C. App. 405, 414, 267 S.E.2d 569, 575 (1980)).

                    Ordinarily, once a town meets its burden to establish the
                    existence of a current zoning violation, the burden of proof
                    shifts to the landowner to establish the existence of a
                    legal nonconforming use or other affirmative defense. . . .
                    The defendant, of course, has the burden of establishing
                    all affirmative defenses, whether they relate to the whole
                    case or only to certain issues in the case. As to such
                    defenses, he is the actor and has the laboring oar. The city
                    had the burden of proving the existence of an operation in
                    violation of its zoning ordinance.

       Id. at 118, 762 S.E.2d at 882 (cleaned up).

¶ 29         Section 16-2.2 of the Town’s Land Use Ordinances defines a “Nonconforming

       Use” as, “[a] nonconforming situation that occurs when the property is used for a

       purpose or in a manner made unlawful by the use regulations applicable to the
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       district in which the property is located.” “[N]onconforming situations that were

       otherwise lawful on the effective date of this chapter may be continued[,]”provided

       the grandfathered nonconforming use is not “discontinued for a consecutive period

       of 180 days” or “discontinued for any period of time without a present intention to

       reinstate the nonconforming use[.]” Sections 16-8.1, 16-8.6.

¶ 30          Here, the BOA found, based upon the evidence established at the hearing,

       that “[s]ince [Petitioner] bought the Property there has been no 180 day period that

       he did not rent a unit for less than 28 days.” This unchallenged fact found by the

       BOA is binding on appeal. See Massey v. City of Charlotte, 145 N.C. App. 345, 348,

       550 S.E.2d 838, 841 (2001).      Having previously concluded the superior court

       properly identified the date Petitioner’s use transformed into a nonconforming use

       as 13 August 2019, that court similarly did not err by concluding the BOA erred in

       failing to recognize that Petitioner made out a prima facie case of nonconforming

       use under the Town’s ordinances.

¶ 31          Furthermore, the BOA exceeded its authority by mischaracterizing

       Petitioner’s nonconforming use of a short-term rental as a “temporary residence

       renting by the day or week[,]” which was not a contested fact between the parties or

       the legally applicable standard, given the nature of the violation alleged in the

       NOV.
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                         2022-NCCOA-782

                                         Opinion of the Court



          (5) The BOA Decision Was Not Supported by Competent, Material, and
              Substantial Evidence

¶ 32         The Town further contends the superior court’s conclusion that “the BOA’s

       decision was not based upon competent, material, and substantial evidence

       appearing in the record[,]” without further explanation, constitutes error as a

       matter of law. After careful review, we agree with the Town that this conclusion is

       derived from the superior court’s prior conclusions of law. See Thompson, 2022-

       NCCOA-382, ¶ 13 (quoting Dellinger, 248 N.C. App. at 324–25, 789 S.E.2d at 27)

       (“[W]hether competent, material and substantial evidence is present in the record is

       a conclusion of law.”).

¶ 33         Absent the BOA’s erroneous invocation of “tourist homes and other

       temporary residences renting by the day or week[,]” unchallenged findings of fact by

       the BOA and unrebutted testimony by Petitioner would have established a valid

       situation of grandfathered, nonconforming short-term rental use. Since unrebutted

       testimony supported Petitioner’s claim of grandfathered, nonconforming use, the

       superior court did not err in exercising whole record review and concluding the

       BOA’s decision to deny Petitioner’s claim of nonconforming use was not supported

       by competent evidence.    See Thompson, 2022-NCCOA-382, ¶ 13.         In short, we

       discern no error in the superior court’s conclusion that the evidence before the BOA
                                 FRAZIER V. TOWN OF BLOWING ROCK

                                          2022-NCCOA-782

                                          Opinion of the Court



       was not supportive of the BOA’s decision, absent the BOA’s invocation of an

       inapplicable standard. See id.

          B. Alternative Bases to Support the 15 March 2021 Amended Order

¶ 34         Petitioner asserts that the Amended Order failed to review several issues and

       arguments he advanced before the BOA in support of the superior court’s reversal of

       the BOA decision, thus depriving Petitioner of alternative bases in law to support

       the Amended Order. See N.C. R. App. P. 10(c), 28(c). Having affirmed the superior

       court’s Amended Order, we do not reach Petitioner’s alternative theories of relief.

                                         VI. Conclusion

¶ 35         Based on the forgoing, we conclude the superior court correctly applied the

       appropriate standard of review in reversing the BOA’s denial of Petitioner’s claim of

       grandfathered, nonconforming use. See Bailey & Assocs., Inc., 202 N.C. App. at 190,

       689 S.E.2d at 586. Therefore, we affirm the Amended Order.

             AFFIRMED.

             Judges TYSON and JACKSON concur.